Citation Nr: 1131287	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-29 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Penny Phillips, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active duty with the United States Air Force from February 1958 to May 1979.  

This matter originally came to the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for DJD and DDD of the lumbosacral spine and for sleep apnea.  

The Veteran initiated appeals of several other issues addressed in the March 2008 decision; following issuance of a statement of the case in September 2008, the Veteran in fact filed an October 2008 VA Form 9, Appeal to Board of Veterans' Appeals, perfecting the appeals with respect to those issues.  However, in November 20098 the Veteran filed a new Form 9 which limited the appeal to the two issues listed above.  The RO acknowledged his desire to discontinue his appeal with regard to the other issued, and the Veteran did not dispute this action.  Thus, only the issues of service connection for a low back disability and for sleep apnea are on appeal.  See 38 C.F.R. § 20.200.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO in May 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  At the hearing the Veteran additionally raised a claim of service connection for posttraumatic stress disorder (PTSD), which is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination, such must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Low Back

A VA examination was conducted in February 2009.  The examiner reviewed the claims folder and interviewed the Veteran.  At that time, the Veteran reported his back pain began in 2002, as documented by private treatment records.  The examiner opined, based on the Veteran's reports and the lack of evidence of any in-service injury or treatment, that the current low back disability was less likely than not related to service.

The Veteran testified at his May 2011 hearing that his back condition is due to being bounced and jostled around while serving on aircraft which lacked seats, when it took evasive actions and hit thermal air currents.  He testified further that he had lots of sprains and strains during service that are not in his medical records because he did not seek treatment for them, but instead just took painkillers for his general soreness.  The Veteran also testified that he has had a sore and painful back since service.

His allegations are consistent with his service aboard C47 aircraft during Vietnam.  While he stressed that he did not have any single injury to his back during service, the Veteran did clarify the nature of the "wear and tear" on his body as a result of military service.  His testimony is competent and credible evidence of the circumstances of his service.  These allegations were not considered by the VA examiner in formulating his opinion.  Hence, remand is required for a new examination and opinion considering the complete evidentiary picture.

Sleep Apnea

At a VA examination in September 2007, the examiner noted that there was no diagnosis of sleep apnea of record, and the Veteran had not undergone appropriate testing to establish such.  The examiner did not foreclose the possibility that a diagnosis was warranted.  Since that time, in January 2008, the Veteran underwent a private sleep study, at which obstructive sleep apnea was diagnosed.  As the testing proposed by the VA examiner has been accomplished, remand for a medical opinion is required.

Moreover, the Veteran and his ex-wife have provided additional details, via competent and credible lay testimony, regarding the sleep apnea claim.  They report snoring, choking, and a lack of restful sleep during and after service.  The Veteran has indicated that his in-service grounding for fatigue should be considered a manifestation of sleep apnea.  These allegations must be addressed on examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA Spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current diagnoses of the low back, and must opine as to whether any such is at least as likely as not related to (caused or aggravated by) military service.  The examiner must address the allegations of bumping and jostling in flight aboard C47 aircraft, as well as the documentary evidence of treatment, or lack thereof.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA Respiratory (Miscellaneous) examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should state whether, based on clinical observation and review of records, a diagnosis of sleep apnea is warranted, and if so, whether such is at least as likely as not related to (caused or aggravated by) military service.  In so opining, the examiner must address the lay statements regarding a history of snoring and past episodes of fatigue.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, any additional development deemed appropriate should be accomplished.  The claims should then be re-adjudicated.  If either of the claims remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


